Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00316-CV

                                LAREDO JET CENTER, LLC,
                                        Appellant

                                                 v.

                                      CITY OF LAREDO,
                                           Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2016CVF003042D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order that appellant
Laredo Jet Center, LLC vacate the premises is VACATED. We REVERSE the portion of the trial
court’s judgment that dismisses appellant Laredo Jet Center, LLC’s claim and cause of action for
quantum meruit and REMAND that claim and cause of action to the trial court for further
proceedings. All other portions of the trial court’s judgment are AFFIRMED.

       SIGNED July 25, 2018.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice